COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Darla Lexington v. T. Gerald Treece, Individually, J. Cary Gray, as
                          Successor Independent Administrator with Will Annexed of the Estate
                          of John M. O’Quinn, deceased, John M. O’Quinn & Associates,
                          PLLC, Gibbs & Bruns, LLP, Needmore River Ranch, LLC, Greg
                          LaMantia and Joseph V. LaMantia, III, SCI Texas Funeral Services,
                          Inc. d/b/a/ Geo. H Lewis & Sons Funeral Directors, John M. O’Quinn
                          Foundation, and Robert C. Wilson, III

Appellate case number:    01-17-00228-CV

Trial court case number: 392,247-419

Trial court:              Probate Court No 2 of Harris County

       Appellant, Darla Lexington, appeals from the probate court’s orders of March 7, 2017,
March 30, 2017, and April 3, 2017, dismissing her claims against appellees. She contends that
the probate court erred in dismissing certain claims pursuant to Texas Rule of Civil Procedure
91a and erred in granting pleas to the jurisdiction dismissing certain claims for lack of standing.
       In 2019, the probate court granted Lexington’s motions to seal portions of the record in
the case. Accordingly, certain clerk’s and reporter’s records were filed in this Court under seal.
Subsequently, because the parties’ briefs discuss the sealed portions of the record, this Court
granted their motions to file the briefs under seal as well.
        This Court is required to hand down a public opinion explaining its decision in this
appeal based on the record. See TEX. GOV’T CODE § 552.022(a)(12) (providing that opinions
constitute “public information”); TEX. R. APP. P. 47.1, 47.3 (providing that all opinions are open
to public and must be made available to reporting services); TEX. R. CIV. P. 76a(1) (“No court
order or opinion issued in the adjudication of a case may be sealed.”). The probate court’s
sealing orders, however, specifically include, in their entirety, key documents that are necessary
to resolving the issues raised in the appeal.
        A plea to the jurisdiction challenges a trial court’s power to exercise subject matter
jurisdiction over a claim and “may challenge the pleadings, the existence of jurisdictional facts,
or both.” Alamo Heights Indep. Sch. Dist. v. Clark, 544 S.W.3d 755, 770 (Tex. 2018). In
determining whether a plaintiff has met her burden of alleging facts that affirmatively establish
the trial court’s subject matter jurisdiction, we must look to the allegations in the plaintiff’s
pleadings. Id.; Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226–27 (Tex. 2004).
In addition, “a court deciding a plea to the jurisdiction . . . may consider evidence and must do so
when necessary to resolve the jurisdictional issues raised.” Bland Indep. Sch. Dist. v. Blue, 34
S.W.3d 547, 555 (Tex. 2000). The standing inquiry “requires careful judicial examination of a
complaint’s allegations to ascertain whether the particular plaintiff is entitled to an adjudication
of the particular claims asserted.” Heckman v. Williamson Cty., 369 S.W.3d 137, 156 (Tex.
2012). We look to the facts alleged in the petition and may consider evidence in the record if
necessary to resolve the question. Id. at 149.
        On June 25, 2019, the probate court granted Lexington’s motion to permanently seal her
First Supplemental Petition and two accompanying exhibits, namely, redacted versions of the
“Ranch Rule 11 Agreement” (“RR11”) and “Confidential Settlement & Release Agreement”
(“Settlement Agreement”). In its November 19, 2019 order, the probate court granted
Lexington’s motion to permanently seal the following documents, which discuss the previously
sealed documents:
       1)      Plaintiff’s Fourth Amended Petition . . . filed on February 15, 2017;
       2)      Lexington’s Response to the . . . Motion to Dismiss Pursuant to Rule 91a
               filed on February 15, 2017;
       3)      The Foundation Defendants’ Motion to Dismiss for Lack of Jurisdiction
               filed on February 24, 2017 and selected portions of Exhibit A thereto
               (February 22, 2017 hearing transcript);
       ....
       6)      Lexington’s Omnibus Response to Motions to Dismiss for Lack of
               Jurisdiction filed on March 3, 2017;
       7)      Gibbs & Bruns’ Motion to Dismiss for Lack of Jurisdiction filed on March
               6, 2017 and its exhibits thereto (Exhibits A and B, respectively);
       8)      Lexington’s Response to Gibbs & Bruns, LLP’s Motion to Dismiss filed
               on March 15, 2017; and
       9)      Any court reporter transcript in this case that discusses the substance and
               contents of Lexington’s First Supplemental Petition, the Ranch Rule 11
               Agreement,        and/or    the    Settlement     Agreement,      specifically
               including . . . those portions of trial court hearing transcripts in this case
               dated February 22, 2017 . . . .
        The probate court found that there existed a “specific, serious and substantial interest in
protecting the privacy rights of the parties who executed the [Settlement Agreement] and the
[RR11]” and that “[t]hose privacy rights clearly outweigh[ed] the presumption of openness
related to court records in this state.” The probate court further found that:
       there is no probable adverse effect that permanently sealing records which
       incorporate and/or discuss the substance and contents of [Settlement Agreement]
       and [RR11] will have upon the general public health or safety . . . . In addition,
       there are no less restrictive means available than sealing these records that will
       adequately and effectively protect the specific privacy interests at stake for the
       parties here. For example, although Lexington has redacted the exhibits to her
       First Supplemental Petition, the terms of the [Settlement Agreement] still
       explicitly require that the terms of that agreement, and the [RR11], “are to remain
       fully and completely confidential” and that “The Parties further agree not to
       deliver, distribute, or otherwise disclose the contents of [the Settlement
       Agreement and RR11,]” except as specifically agreed upon. See Section 3.9 of
       the [Settlement Agreement].” Yet, the documents highlighted within this Order
       discuss or incorporate the terms of those agreements.
        Thus, the probate court’s order seals the live petition in this case; the plea to the
jurisdiction by the Foundation and Wilson, which other plea defendants joined; the plea by Gibbs
& Bruns; and Lexington’s responses to the Rule 91a motion and pleas to the jurisdiction.
Further, the order seals unspecified “portions” of the transcript of the February 22, 2017 hearing
on the Rule 91a motion. In their briefs, the parties rely substantially on these sealed portions of
the record in presenting their case, including portions of the Settlement Agreement and RR11,
which are the subject of certain claims and, although redacted, are also sealed.
        We cannot decide this appeal without discussion of, and reference to, the allegations in
the petition, the asserted bases for dismissal in the pleas and motions, the responses, and the key
facts, including the evidence or exhibits incorporated or referenced, as redacted in our record.
See MasterGuard L.P. v. Eco Techs. Int’l LLC, 441 S.W.3d 367, 371 (Tex. App.—Dallas 2013,
no pet.); R.V.K. v. L.L.K., 103 S.W.3d 612, 614–15 (Tex. App.—San Antonio 2003, no pet.)
(noting court’s responsibility to provide cogent and meaningful opinions not only to litigants and
beneficiaries of sealing order, but also to members of judiciary, bar, and public, and concluding
that court simply could not do so without references to and excerpts from sealed portions of
record, which went to very heart of controversy, and that to strip all such references would leave
opinion devoid of meaningful substance). We note that Rule of Civil Procedure 76a contains
no exception for documents subject to private confidentiality agreements. McAfee, Inc. v.
Weiss, 336 S.W.3d 840, 844 (Tex. App.—Dallas 2011, pet. denied).
        Accordingly, we abate the appeal and remand the case to the probate court for a hearing,
at which counsel for both parties shall be present. See TEX. R. CIV. P. 76a(8) (“The appellate
court may abate the appeal and order the trial court to . . . hold further hearings, or to make
additional findings.”). We direct the probate court to address the breadth of its June 25, 2019 and
November 19, 2019 sealing orders, in light of the above, by examining the documents listed (as
limited above), and the exhibits incorporated or attached, and making more specific designations
or determining a less restrictive means to adequately and effectively protect the privacy interests
at stake.
       The probate court’s findings and conclusions, any orders issued, and any further redacted
versions of the above documents shall be filed with the clerk of this court within 60 days of the
date of this order. The appeal is abated, treated as a closed case, and removed from this
court’s active docket. The appeal will be reinstated on this court’s active docket when the
probate court’s findings and recommendations are filed in this Court.
       It is so ORDERED.

Judge’s signature: _/s/ Sherry Radack_____________________________________
                    Acting individually  Acting for the Court
Date: __December 8, 2020____